DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed April 21, 2022. Claims 1, 7 and 13 have been amended. Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (Bentley; US Pub No. 2013/0329863 A1) in view of Bostick et al. (Bostick; US Pub No. 2019/0005937 A1) and Scheper et al. (Scheper; US Patent No. 9,955,318 B1).
As per claim 1, Bentley teaches a computer implemented method, comprising: 
receiving, at a first electronic device of a first end user, local environment data, wherein the local environment data comprises information regarding a sound level of an audible signal detected in a first region of an environment (paragraph [0055], lines 11-13; paragraph [0060], lines 1-7; paragraph [0064]: receiving instruction at communication device from manager regarding a plurality of events to be monitored, i.e. matching a specified stored signature – sound characteristic preference level); 
determining that the sound level of the audible signal is greater than a first sound characteristic preference level stored in memory of the first electronic device of the first end user (paragraph [0064]).
	Bentley does not expressly teach receiving, at a first electronic device of a first end user… a first sound characteristic preference level stored in memory of the first electronic device of the first end user; 
receiving, at the first electronic device of the first end user, availability information, wherein the availability information comprises information regarding an availability of a second region of the environment; and 
displaying the availability information on a display of the first electronic device of the first end user after determining that the sound level of the audible signal is greater than the first sound characteristic preference level stored in the memory of the first electronic device.
	Bostick teaches receiving, at a first electronic device of a first end user (paragraph [0015], lines 1-3; paragraph [0018], lines 4-13)… a first sound characteristic preference level stored in memory of the first electronic device of the first end user (Fig. 1, IoT Device 103, Noise Control Service Engine 120, Activity Entry 140; paragraph [0018], lines 4-9; paragraph [0074], lines 1-9: personal computer system, hand-held device; paragraph [0080]: noise control service engine stored in computer system memory); 
receiving, at the first electronic device of the first end user (paragraph [0015], lines 1-3; paragraph [0018], lines 4-13)… a display of the first electronic device of the first end user (paragraph [0015]: it is well known in the art for smartphones to have a display)… the first sound characteristic preference level stored in the memory of the first electronic device (Fig. 1, IoT Device 103, Noise Control Service Engine 120, Activity Entry 140; paragraph [0018], lines 4-9; paragraph [0074], lines 1-9: personal computer system, hand-held device; paragraph [0080]: noise control service engine stored in computer system memory).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the IoT device as taught by Bostick, since Bostick states in paragraph [0018] that such a modification would result in personalizing a noise level to a user preference.
Scheper teaches receiving, at the first electronic device (col. 11, lines 40-52)… availability information, wherein the availability information comprises information regarding an availability of a second region of the environment (col. 10, lines 61-65; col. 11, lines 4-14); and 
displaying the availability information on a display of the first electronic device… after determining that the sound level of the audible signal is greater than the first sound characteristic preference level (col. 10, lines 3-14 & 61-65; col. 11, lines 4-14).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement identifying available quiet spaces as taught by Scheper, since Scheper states in column 11, lines 4-14 that such a modification would result in allowing an employee to select a workspace which matched their desired sound preference levels. 
	As per claim 2, Bentley in view of Bostick and Scheper further teaches the computer implemented method of claim 1, further comprising: 
receiving, at the first electronic device, local environment data detected in the second region (Bentley, paragraph [0040], lines 20-31); 
comparing a characteristic of the local environment data detected in the second region with the sound characteristic preference level or the local environment data of the first region (Bentley, paragraph [0040], lines 20-31); and 
displaying additional information on the display of the first electronic device, wherein the displayed additional information comprises information relating to the second region (Bentley, paragraph [0041]; paragraph [0061], lines 7-10).
As per claim 3, Bentley in view of Bostick and Scheper further teaches the computer implemented method of claim 2, wherein the displayed information further comprises information relating to the local environmental data detected in the second region (Bentley, paragraph [0047], lines 1-11: location of noise). 
As per claim 4, Bentley in view of Bostick and Scheper further teaches the computer implemented method of claim 1, wherein the first region of the environment comprises an area that is within a 15 meter radius of the first electronic device (Bentley, Fig. 2, Acoustic Shield 210; paragraph [0038], lines 21-26: size of an office cubicle).
As per claim 5, Bentley in view of Bostick and Scheper further teaches the computer implemented method of claim 1, further comprising: 
receiving, from a second electronic device, the first sound characteristic preference level before determining that the sound level of the audible signal is greater than the first sound characteristic preference level (Bentley, paragraph [0055], lines 11-13; paragraph [0060], lines 1-7; paragraph [0064]: receiving instruction at communication device from manager regarding a plurality of events to be monitored, i.e. matching a specified stored signature – sound characteristic preference level).
As per claim 6, Bentley in view of Bostick and Scheper further teaches the computer implemented method of claim 5, further comprising: 
receiving, from a third electronic device, the first sound characteristic preference level before determining that the sound level of the audible signal is greater than the first sound characteristic preference level (Scheper, col. 28, lines 27-37 & 46-67; col. 29, lines 1-6: receive employee preferences from employee smart phone/personal computing device), 
wherein determining that the sound level of the audible signal is greater than the first sound characteristic preference level comprises: 
comparing the first sound characteristic preference level received from the second electronic device and the audible signal (Bentley, paragraph [0055], lines 11-13; paragraph [0060], lines 1-7; paragraph [0064]: receiving instruction at communication device from manager regarding a plurality of events to be monitored, i.e. matching a specified stored signature – sound characteristic preference level), and 
comparing the first sound characteristic preference level received from the third electronic device and the audible signal (Scheper, col. 28, lines 27-37 & 46-67; col. 29, lines 1-6: receive employee preferences from a plurality employee smart phones/personal computing devices). 
As per claim 7, Bentley teaches a computer implemented method, comprising: 
receiving… local environment data, wherein the local environment data comprises information regarding a sound level of an audible signal detected in a first region of an environment (paragraph [0055], lines 11-13; paragraph [0060], lines 1-7; paragraph [0064]: receiving instruction at communication device from manager regarding a plurality of events to be monitored, i.e. matching a specified stored signature – sound characteristic preference level); 
determining that the sound level of the audible signal is greater than a first sound characteristic preference level stored in memory (paragraph [0064]).
	Bentley does not expressly teach receiving, at a first electronic device of a first end user…  a first sound characteristic preference level stored in memory of the first electronic device of the first end user;
 receiving, at the first electronic device of the first end user, availability information, wherein the availability information comprises information regarding an availability of a second region of the environment;
generating an alert on the first electronic device of the first end user, wherein the alert is generated after it is determined that the sound level of the audible signal is greater than the first sound characteristic preference level stored in the memory of the first electronic device and after receiving the availability information; and 
then displaying the availability information and information relating to the alert on a display of the first electronic device of the first end user.
Bostick teaches receiving, at a first electronic device of a first end user (paragraph [0015], lines 1-3; paragraph [0018], lines 4-13)… a first sound characteristic preference level stored in memory of the first electronic device of the first end user (Fig. 1, IoT Device 103, Noise Control Service Engine 120, Activity Entry 140; paragraph [0018], lines 4-9; paragraph [0074], lines 1-9: personal computer system, hand-held device; paragraph [0080]: noise control service engine stored in computer system memory); 
receiving, at the first electronic device of the first end user (paragraph [0015], lines 1-3; paragraph [0018], lines 4-13)… generating an alert on the first electronic device of the first end user (paragraph [0040], lines 1-5: reactive notification at user IoT device)… the first sound characteristic preference level stored in the memory of the first electronic device (Fig. 1, IoT Device 103, Noise Control Service Engine 120, Activity Entry 140; paragraph [0018], lines 4-9; paragraph [0074], lines 1-9: personal computer system, hand-held device; paragraph [0080]: noise control service engine stored in computer system memory)… a display of the first electronic device of the first end user (paragraph [0015]: it is well known in the art for smartphones to have a display).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the IoT device as taught by Bostick, since Bostick states in paragraph [0018] that such a modification would result in personalizing a noise level to a user preference.	
Scheper teaches receiving, at the first electronic device… availability information, wherein the availability information comprises information regarding an availability of a second region of the environment (col. 10, lines 61-65; col. 11, lines 4-14);
generating an alert on the first electronic device… wherein the alert is generated after it is determined that the sound level of the audible signal is greater than the first sound characteristic preference level… and after receiving the availability information (col. 10, lines 7-14); and 
then displaying the availability information and information relating to the alert on a display of the first electronic device (col. 10, lines 7-14 & 61-65: locating a quiet space when the noise level exceeds a predetermined level).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement identifying available quiet spaces as taught by Scheper, since Scheper states in column 11, lines 4-14 that such a modification would result in allowing an employee to select a workspace which matched their desired sound preference levels. 
As per claim 8, (see rejection of claim 2 above) the computer implemented method of claim 7, further comprising: 
receiving, at the first electronic device, local environment data detected in the second region; 
comparing a characteristic of the local environment data detected in the second region with the sound characteristic preference level or the local environment data of the first region; and 
displaying additional information on the display of the first electronic device, wherein the displayed additional information comprises information relating to the second region.
As per claim 9, (see rejection of claim 3 above) the computer implemented method of claim 8, wherein the displayed information further comprises information relating to the local environmental data detected in the second region.
As per claim 10, Bentley in view of Bostick and Scheper further teaches the computer implemented method of claim 8, wherein the displaying the additional information further comprises at least one of: 
information relating to a location of the second region of the environment (Bentley, paragraph [0047], lines 7-8); 
a local sound level of the second region of the environment (Bentley, paragraph [0047], lines 7-8); and 
a path from a current location of the first electronic device to the location of the second region of the environment (Bentley, paragraph [0047], lines 8-11).
As per claim 11, (see rejection of claim 5 above) the computer implemented method of claim 7, further comprising: 
receiving, from a second electronic device, the first sound characteristic preference level before determining that the sound level of the audible signal is greater than the first sound characteristic preference level.
As per claim 12, (see rejection of claim 6 above) the computer implemented method of claim 11, further comprising: 
receiving, from a third electronic device, the first sound characteristic preference level before determining that the sound level of the audible signal is greater than the first sound characteristic preference level, 
wherein determining that the sound level of the audible signal is greater than the first sound characteristic preference level comprises: 
comparing the first sound characteristic preference level received from the second electronic device and the audible signal, and 
comparing the first sound characteristic preference level received from the third electronic device and the audible signal.
As per claim 13, Bentley teaches a computer implemented method, comprising: 
receiving… local environment data, wherein the local environment data comprises information regarding a sound level of a local audible signal detected in a first region of an environment (paragraph [0055], lines 11-13; paragraph [0060], lines 1-7; paragraph [0064]: receiving instruction at communication device from manager regarding a plurality of events to be monitored, i.e. matching a specified stored signature – sound characteristic preference level); 
determining that the sound level of the local audible signal is greater than a first sound characteristic preference level stored in memory of the first electronic device of the first end user (paragraph [0064]).
Bentley does not expressly teach receiving, at a first electronic device of a first end user…. a first sound characteristic preference level stored in memory of the first electronic device of the first end user; 
receiving, at the first electronic device of the first end user, availability information, wherein the availability information is derived from determining that a sound level of an audible signal detected in a second region of the environment is less than a second sound characteristic preference level; 
generating an alert on the first electronic device of the first end user, wherein the alert is generated after it is determined that the sound level of the local audible signal is greater than the first sound characteristic preference level stored in the memory of the first electronic device and after receiving the availability information; and 
then displaying the availability information and information relating to the alert on a display of the first electronic device.
Bostick teaches receiving, at a first electronic device of a first end user (paragraph [0015], lines 1-3; paragraph [0018], lines 4-13)… a first sound characteristic preference level stored in memory of the first electronic device of the first end user (Fig. 1, IoT Device 103, Noise Control Service Engine 120, Activity Entry 140; paragraph [0018], lines 4-9; paragraph [0074], lines 1-9: personal computer system, hand-held device; paragraph [0080]: noise control service engine stored in computer system memory); 
receiving, at the first electronic device of the first end user (paragraph [0015], lines 1-3; paragraph [0018], lines 4-13)… generating an alert on the first electronic device of the first end user (paragraph [0040], lines 1-5: reactive notification at user IoT device)… the first sound characteristic preference level stored in the memory of the first electronic device (Fig. 1, IoT Device 103, Noise Control Service Engine 120, Activity Entry 140; paragraph [0018], lines 4-9; paragraph [0074], lines 1-9: personal computer system, hand-held device; paragraph [0080]: noise control service engine stored in computer system memory).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the IoT device as taught by Bostick, since Bostick states in paragraph [0018] that such a modification would result in personalizing a noise level to a user preference.	
Scheper teaches receiving, at the first electronic device… availability information, wherein the availability information is derived from determining that a sound level of an audible signal detected in a second region of the environment is less than a second sound characteristic preference level (col. 10, lines 61-65; col. 11, lines 4-14: quiet space);
generating an alert on the first electronic device… wherein the alert is generated after it is determined that the sound level of the local audible signal is greater than the first sound characteristic preference level… and after receiving the availability information (col. 10, lines 7-14); and 
then displaying the availability information and information relating to the alert on a display of the first electronic device (col. 10, lines 7-14 & 61-65: locating a quiet space when the noise level exceeds a predetermined level).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement identifying available quiet spaces as taught by Scheper, since Scheper states in column 11, lines 4-14 that such a modification would result in allowing an employee to select a workspace which matched their desired sound preference levels. 
As per claim 14, (see rejection of claim 2 above) the computer implemented method of claim 13, further comprising:
receiving, at the first electronic device, local environment data detected in the second region;
comparing a characteristic of the local environment data detected in the second region with the sound characteristic preference level or the local environment data of the first region; and
displaying additional information on the display of the first electronic device, wherein the displayed additional information comprises information relating to the second region.
As per claim 15, (see rejection of claim 3 above) the computer implemented method of claim 14, wherein the displayed information further comprises information relating to the local environmental data detected in the second region.
As per claim 16, (see rejection of claim 10 above) the computer implemented method of claim 13, further comprising displaying on the display of the first electronic device at least one of:
information relating to a location of the second region of the environment;
a local sound level of the second region of the environment; and
a path from a current location of the first electronic device to the location of the second region of the environment.
As per claim 17, (see rejection of claim 5 above) the computer implemented method of claim 13, further comprising:
receiving, from a second electronic device, the first sound characteristic preference level before determining that the sound level of the audible signal is greater than the first sound characteristic preference level.
As per claim 18, (see rejection of claim 6 above) the computer implemented method of claim 17, further comprising: 
 receiving, from a third electronic device, the first sound characteristic preference level before determining that the sound level of the audible signal is greater than the first sound characteristic preference level, 
wherein determining that the sound level of the audible signal is greater than the first sound characteristic preference level comprises: 
comparing the first sound characteristic preference level received from the second electronic device and the audible signal, and 
comparing the first sound characteristic preference level received from the third electronic device and the audible signal. 

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684